SHARPE, J.
— This proceeding questions the right of 'defendants to hold offices as members of a text book board under an act of March 2, 1901, entitled “An act to establish a ¡text book board for the public schools of Cullman county and to define its duties and powers.” Acts 1900-1901, p. 1967. The petition is grounded on the assumption that |the act is void as being offensive to the constitution of 1875, and particularly to ¡that part of section two of article four which requires that “each law shall contain but one subject, which shall be clearly expressed in its title.” To the writer, this position seems to be well taken. In its body, the act provides for the appointment by the State superintendent of education of five qualified electors of Cullman county to be known as “the text book board of the public schools of Cullman county, Alabama,” (section 1) wboi are to select a uniform series of text books to be used in the public schools of that county, which series after adoption is not to be changed for six years but may be added to and “that no part of the public school fund shall be paid to any school in which said text books are not used” (section 2). Lists of the *49books so selected are to be furnished by the county superintendent to each teacher in the county (section 3) who must report tiie kind of books they have used in their schools during each scholastic quarter, to ¡the county superintendent of education, who is prohibited to pay any public school funds to any teacher who hag, used any book or books other than those selected by the text book board on pain of having the amount so paid deducted from his commissions and kept in the general school fund (section 4). Board sessions for certain business are ‘to be held (sections 5 and 6) for which compensation per diem is allowed the members (section 6), who Incur a penalty if interested in deals concerning said books (section 7) and the county is to pay the expenses of carrying out the act (section 8). Official terms of the members are six years, vacancies to be filled by the State superintendent of education (section 9), and the board is given power to make and enforce rules, contracts, etc. (section 10), and conflicting laws are repealed (section 11).
The title of this act- portends no more than fhe establishment of a text book board for the schools mentioned, and its investiture with powers 'and duties. Those powers and duties being so far as the title shows wholly indefinite their general mention therein contributes nothing to reveal the character of legislation proposed, and, therefore, contributes nothing towards compliance with the constitution.—Glenn v. Lynn, 89 Ala. 608.
The term text book board has not by either technical or ordinary usage acquired a meaning which could of itself indicate, that the creation of a board bearing that name would be attended by the selection and exclusive use of text books of uniform series in the public schools referred to, and even less does the title imply such use would be unchangeable for long periods of time, and would be compelled under forfeitures and penalties or otherwise. Judged by its body the object of the attempted legislation was the establishment- of such uniform and compulsory use of books. If it be conceded that the creation of a body bearing the name of texft book board might imply that its duty would be the selection of text books, yet the exercise of that function would of itself be *50wholly ineffective to 'accomplish the main .legislative purpose. 'The measure shorn of features not indicated by the title and limited to ¡the establishment of a text book board with undefined duties and powers, would probably not have been enacted into law. Therefore to limit the act so as to uphold it only as to that part relating to the .'board, migh|t be to recognize as law that which was not intended to operate as law, independently of provisions «0 rejected. In such case the vice of unconstitutionality pervade® the whole enactment and there can be no separation 'of valid from invalid part®.
The majority of the court are of the opinion that the case falls within the principles declared in Ex parte Mayor and Aldermen of Birmingham, 116 Ala. 186, and hold that all the provisions of the act are germane and complementary to the subject expressed in the title el the act and are necessary to the effectuation of the legislative purpose expressed in the title. The judgment will, therefore, be affirmed.
Sharpe, J., dissenting.